Fish, C. J.
1. The assignments of error upon rulings of the court relative to the admissibility of evidence, and as to the disallowance of certain amendments which were offered to the plaintiff’s petition, were without merit. The evidence was of such character as to require a verdict in favor of the defendants, and the court did not err in directing a verdict in their behalf.
2. No point was raised in the record as to whether a mortgage on realty can be foreclosed against a lunatic unless a guardian ad litem be duly appointed in the foreclosure proceeding.

Judgment affirmed.


All the Justices concur, except Lumphin, J., disqualified, and Hill, J., not presiding.